 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD A. EVANS,                                     Case No. 1:19-cv-00819-SAB (PC)
12                         Plaintiff,                       ORDER DIRECTING CLERK OF COURT TO
                                                            RANDOMLY ASSIGN DISTRICT JUDGE TO
13            v.                                            ACTION
14    K. SIEBEL, et al.,                                    FINDINGS AND RECOMMENDATIONS
                                                            RECOMMENDING PLAINTIFF’S MOTION
15                         Defendants.                      FOR LEAVE TO PROCEED IN FORMA
                                                            PAUPERIS BE DENIED
16
                                                            (ECF No. 2)
17
                                                            THIRTY (30) DAY DEADLINE
18

19          Plaintiff Richard A. Evans is a state prisoner proceeding pro se in this civil rights action

20   pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on June 12, 2019. (ECF No. 1)

21          Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant

22   to 28 U.S.C. § 1915, filed on June 12, 2019. (ECF No. 2.) On June 14, 2019, the California

23   Department of Corrections and Rehabilitation filed a certified prison trust account statement that

24   reflects the activity in Plaintiff’s trust account for the last six months. (ECF No. 6.)

25                                                     I.

26                                          LEGAL STANDARD

27          The Prison Litigation Reform Act of 1995 (PLRA) was enacted “to curb frivolous prisoner

28   complaints and appeals.” Silva v. Di Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011). 28 U.S.C.
                                                         1
 1   § 1915(g) provides that “In no event shall a prisoner bring a civil action . . . under this section if

 2   the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought

 3   an action or appeal in a court of the United States that was dismissed on the grounds that it is

 4   frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the prisoner

 5   is under imminent danger of serious physical injury.” Therefore, if a prisoner has incurred three or

 6   more “strikes” (i.e., three or more cases that were dismissed on the grounds that the cases were

 7   frivolous, malicious, or failed to state a claim upon which relief may be granted) before filing a

 8   new civil action, the prisoner is precluded from proceeding in forma pauperis in the new civil action

 9   unless the complaint makes a plausible allegation that the prisoner faced “imminent danger of

10   serious physical injury” at the time the complaint was filed. Andrews v. Cervantes, 493 F.3d 1047,

11   1053 (9th Cir. 2007).

12                                                           II.

13                                                   DISCUSSION

14           Initially, the Court finds that Plaintiff has incurred three or more “strikes” under § 1915(g)

15   prior to filing the instant civil action. The Court take judicial notice of the following cases 1: (1)

16   Evans v. Cal. Dep’t of Corr. & Rehab., Case No. 2:17-cv-01891-JAM-KJN (E.D. Cal.) (dismissed

17   on January 18, 2018 for failure to prosecute, following a screening order dismissing complaint for

18   failure to state a claim); (2) Evans v. Cal. Dep’t of Corr. & Rehab., Case No. 2:17-cv-01890-WBS-

19   DB (E.D. Cal.) (dismissed on April 26, 2018 for failure to prosecute, following a screening order

20   dismissing complaint for failure to state a claim); and (3) Evans v. Suisun Police Dep’t, Case No.
21   2:17-cv-01889-KJM-CMK (E.D. Cal.) (dismissed on August 7, 2018 for failure to state a claim).

22   See Harris v. Mangum, 863 F.3d 1133, 1142 (9th Cir. 2017) (“[W]hen we review a dismissal to

23   determine whether it counts as a strike, the style of the dismissal or the procedural posture is

24   immaterial. Instead, the central question is whether the dismissal rang the PLRA bells of frivolous,

25   malicious, or failure to state a claim.”) (citing El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir.

26
     1
      The Court takes judicial notice of these cases pursuant to Federal Rule of Evidence 201(b)(2). See United States v.
27   Black, 482 F.3d 1035, 1041 (9th Cir. 2007); Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1051 n.3 (9th Cir.
     2005); U.S. el rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
28
                                                               2
 1   2016)) (internal quotations omitted).

 2          Therefore, Plaintiff’s motion to proceed in forma pauperis must be denied unless his

 3   complaint makes a plausible allegation that he faced “imminent danger of serious physical injury”

 4   at the time that he filed his complaint on June 12, 2019. Andrews, 493 F.3d at 1053-56. In his

 5   complaint, Plaintiff alleges that, since the California Department of Corrections and Rehabilitation

 6   has failed to investigate and review his case factors, his falsely charged, and falsely reported, crimes

 7   of child molestation make him a high-risk sex offender, which places his health and safety in

 8   jeopardy everyday of his incarceration. However, “[t]he mere status of being an incarcerated sex

 9   offender is not enough to meet the imminent danger exception of [Section] 1915.” Ford v. Pierce,

10   No. 2:17-cv-1928 DB P, 2018 WL 6809563, at *3 (E.D. Cal. Dec. 27, 2018). Further, while

11   Plaintiff also alleges in his complaint that prison law library staff have failed to make copies of

12   various documents and that prison officials have failed to comply with the terms under which

13   Plaintiff withdrew his administrative appeal regarding job placement, these allegations do not

14   establish that Plaintiff was in imminent danger of serious physical injury at the time he filed his

15   complaint. Therefore, since Plaintiff has not satisfied the imminent danger exception to three-

16   strikes rule of § 1915(g), Plaintiff’s motion to proceed in forma pauperis must be denied. If Plaintiff

17   wishes to proceed with this action, Plaintiff must pre-pay the $400.00 filing fee in full.

18                                                     III.

19                                ORDER AND RECOMMENDATIONS

20          Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a
21   Fresno District Judge to this action.

22          Further, IT IS HEREBY RECOMMENDED that:

23          1.      Plaintiff's motion to proceed in forma pauperis, (ECF No. 2), be DENIED, pursuant

24                  to 28 U.S.C. § 1915(g); and

25          2.      Plaintiff be ordered to pay the $400.00 filing fee in full in order to proceed with this

26                  action.
27          These Findings and Recommendations will be submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty (30) days
                                                         3
 1   after being served with these Findings and Recommendations, Plaintiff may file written objections

 2   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 3   Recommendation.” Plaintiff is advised that the failure to file objections within the specified time

 4   may result in the waiver of the “right to challenge the magistrate’s factual findings” on appeal.

 5   Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391,

 6   1394 (9th Cir. 1991)).

 7
     IT IS SO ORDERED.
 8

 9   Dated:    June 17, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
